DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Applicant’s Representative William W. Cochran on 07/11/2022.

The application has been amended as follows: 

1. A method of controlling positions of a reluctor plate in a distributor for an internal combustion engine comprising: 
detecting pressure or vacuum created by said internal combustion engine;
generating an electrical sensor signal representative of said pressure or vacuum; 
generating an electrical control signal to control a mechanical actuator using a logic device, said electrical control signal generated based on said electrical sensor signal and programmable response curves that are stored in a memory connected to the logic device;
controlling said positions of said reluctor plate in said distributor based on said electrical control signal by mechanically connecting said mechanical actuator, that is not a pressure or vacuum diaphragm, to said reluctor plate to position said reluctor plate in said distributor to control efficiency, power, and pollution output of said internal combustion engine.

2. The method of claim 1 wherein said method of generating an electrical control signal using said logic device comprises: 
reading said electrical sensor signal; generating a logic signal based upon control data stored in said memory connected to said logic device; 
transmitting said logic signal to a digital control signal generator; RHDS.01USU1 
generating said electrical control signal from said digital control signal generator based on said logic signal.

5. The method of claim 2 further comprising: using an access port, coupled to said logic device, to transfer said control data to said logic device, said control data stored in said memory on of said logic device.

7. The method of claim 1 wherein said method of generating the electrical sensor signal comprises generating an analog sensor signal.

8. The method of claim 1 further comprising: generating a home position signal that is transmitted to a processor board of said logic device to position said mechanical actuator during start up of said internal combustion engine.

9. A system for controlling positions of a reluctor plate in a distributor for an internal combustion engine comprising: 
at least one sensor that detects vacuum or pressure created by said internal combustion engine and generates sensor signals; 
RHDS,O LUSUIa memory that stores control data and programmable response curves; 
a logic device, coupled to said memory, that reads said sensor signals and retrieves said programmable response curves based upon said sensor signals and said control data stored in said memory; 
a digital control signal generator that generates a digital control signal based on said programmable response curve; 
a mechanical actuator that is not a diaphragm, that is mechanically coupled to said reluctor plate, and that moves said reluctor plate in response to said digital control signal to control efficiency, power, and pollution output of said internal combustion engine.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: A method of controlling positions of a reluctor plate in a distributor for an internal combustion engine comprising: 
detecting pressure or vacuum created by said internal combustion engine;
generating an electrical sensor signal representative of said pressure or vacuum; 
generating an electrical control signal to control a mechanical actuator using a logic device, said electrical control signal generated based on said electrical sensor signal and programmable response curves that are stored in a memory connected to the logic device;
controlling said positions of said reluctor plate in said distributor based on said electrical control signal by mechanically connecting said mechanical actuator, that is not a pressure or vacuum diaphragm, to said reluctor plate to position said reluctor plate in said distributor to control efficiency, power, and pollution output of said internal combustion engine.

A system for controlling positions of a reluctor plate in a distributor for an internal combustion engine comprising: 
at least one sensor that detects vacuum or pressure created by said internal combustion engine and generates sensor signals; 
RHDS,O LUSUIa memory that stores control data and programmable response curves; 
a logic device, coupled to said memory, that reads said sensor signals and retrieves said programmable response curves based upon said sensor signals and said control data stored in said memory; 
a digital control signal generator that generates a digital control signal based on said programmable response curve; 
a mechanical actuator that is not a diaphragm, that is mechanically coupled to said reluctor plate, and that moves said reluctor plate in response to said digital control signal to control efficiency, power, and pollution output of said internal combustion engine.
Niemoeller (U.S. 3785356); MacMillan (U.S. 2394792); and Chamblin (U.S. 7267105) are considered the closest prior art.  
Niemoeller (Fig. 1, 3, and 11) discloses an ignition timing control system comprising a distributor (item 30, reluctor plate “ignition cam”; “In this manner, the distributor head 322 and thereby the ignition cam (not shown), have the ability to rotate with respect to the lower and fixedly mounted body portion 316.”), a logic circuit device (Function generators 16, 18, 20; Summing Amplifier 22); electromagnetic servo motor (28) configured to adjust ignition timing in accordance with detected intake manifold vacuum and a target “map” (Fig. 3).  Macmillan discloses an ignition timing control system (Fig. 3-4) comprising a distributor (29), reluctor plate (30), electromagnetic actuator (24), and cylinder pressure transducer (47) configured to adjust reluctor plate position in response to abnormally high cylinder pressure (e.g. knock).  However, neither Niemoeller nor MacMillan disclose a control system comprising a logic device connected to a memory that determines a control signal for a mechanical actuator connected to a reluctor plate, based on an electric sensor signal representative of a pressure of vacuum created by an internal combustion engine, said control signal based on said electric sensor signal and programmable response curves stored in and retrieved from said memory.  
Chamblin discloses an ignition timing control system (Fig. 1) that comprises an “optical triggering mechanism” and a “The microprocessor has been programmed with ignition advance "curves" that have been designed to provide additional ignition timing with increases in engine vacuum, that is, decreases in manifold pressure. Three different curves are available to compensate for changes in engine vacuum, of course, engine vacuum is an inverse function of engine load. These are selected by changing the position of a selection switch with a small screwdriver. Once this selection is made, ignition triggering is done electronically without any moving parts.” (Col. 2 line 56+).  However, Chamblin discloses a distributor “without any moving parts” (e.g. a reluctor plate and/or mechanical actuator).  
Therefore the prior art whether considered separately or in combination fails to explicitly teach or suggest each and every limitation of the claim(s) as indicated above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747